Banke, Presiding Judge.
On appeal from his conviction of theft by taking, the defendant’s sole contention is that the evidence does not support the verdict. The evidence included a positive, in-court identification of the defendant by the victim, who had also identified the defendant from a photographic line-up. Though the defendant denied any involvement in the crime, which involved the theft of the victim’s automobile from a gas station, he admitted having been present at the gas station when the car was stolen, and he also admitted being in the car the following day, just prior to its recovery. Held:
The evidence was sufficient to enable a rational trier of fact to find the defendant guilty beyond a reasonable doubt. Turner v. State, 151 Ga. App. 169 (259 SE2d 171) (1979).

Judgment affirmed.


Pope and Benham, JJ., concur.